Siebecker, J.
(concurring). I concur in the affirmance of the order appealed from, but do not concur in the suggestion made in the opinion that the practice adopted by the circuit court in making the initial order without notice and hearing is not the best practice for exercising the inherent power of the court to prevent interference with its proceedings and the conduct of its administrative affairs.
The suggestion that the initial step should be taken upon notice for a hearing on the question presented would in my judgment deprive a court of power to efficiently protect itself against infractions upon thé orderly conduct of its business and of capacity to perform its functions as an agency of the state. If such a notice and adversary hearing is made compulsory, it is obvious that courts could thereby be prevented from using needful summary remedies which the varying exigencies of occasions imperatively demand. When such occasions arise, the courts by exercising their inherent powers must be able to employ a procedure of such a character that they can effectually and expeditiously protect themselves and thus be able to execute their governmental functions. I consider that the right of any interested and aggrieved party to apply to the court for a modification or vacation of any such initial order on a showing that no grounds existed for making it furnishes such a party an appropriate and adequate remedy.
I am authorized to state that Justices Kerwin and Timxin concur in the view herein expressed.